DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are cancelled. Claims 11-21 are new and presented for examination.
The application, filed 01/08/2019, is a national stage entry of PCT/EP2017/066554, international filing date 07/04/2017, which claims foreign priority to DE102016212494.3, filed 07/08/2016.

Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Claims 16 and 17 recite "and/or". The claims reciting "and/or" were interpreted as “or”.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: at least one modelling device configured to, at least one detection device configured to, and at least one simulation device configured to in claims 20 and 21. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As to the previously identified modelling device, detection device, and simulation device configured to, a corresponding structure in the specification reads: 
"A traffic system may be for instance a railway system with track-bound vehicles or also a system with e-trucks, in other words trucks with an electric power supply" (see page 6, lines 6-8).
"The traffic system shown by way of example in Figure 1 is a railway system 1, which by way of example here has a real existing part 2 and a digitally existing part 3" (see page 6, lines 19-21).
"in Figure 1, the digital part 3 comprises a number of function devices 10, a computing device 17, and a simulation device 6, which has a parameter device 4 and a model device 5" (see page 7, lines 1-4).
"The traffic system 1 has an inventive monitoring device 9, which comprises the detection devices 8, the communication device 7, and the simulation device 6 with the model device 5 and the parameter device 4" (see page 7, lines 11-14).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim 

Information Disclosure Statement
The information disclosure statement filed 01/08/2019 lists NPL 'SIEMENS: "System design with Sitras Sidytrac and Sitras EMF - Simulation of AC and DC traction power supply" siemens.de/rail-electrification'. This information referred to has not been considered since such NPL is not dated. This NPL has been lined through because there was no date listed.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83(a) because the features disclosed in the description and claims should be illustrated in the drawings in a form of graphical drawing symbol or a labeled representation. Element numbers drawn to empty boxes does not provide adequate labeling for Figure(s) 1 and 2.
As to Figures 1 and 2, Examiner notes that the drawings presented do not represent the mode of operation of the invention. Examiner requests Applicant to provide a drawing that explicitly shows a flowchart of the claimed method.

Claim Objections 
Claim 11, last line refers to the term “the characteristic quantity”, it would be better as “the at least one current characteristic quantity” to avoid any possible antecedent issues. Claims refer to the terms “the characteristic quantity” and “the at least one current characteristic quantity”, it would be better to uniquify to avoid any possible antecedent issues.
As to claim 20, it is objected for a similarly deficiency.
Claim 14, line(s) 2-3 refer to the term “the future characteristic value”, it would be better as “the at least one future characteristic value” to avoid any possible antecedent issues. 
Claim 16, line(s) 1-2 refer to the term “the limit value”, it would be better as “the at least one predetermined limit value” to avoid any possible antecedent issues. Antecedent calls for “the at least one predetermined limit value” (claim 14, line 3) and not “the limit value".
As to claim 17, it is objected for a similarly deficiency.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As to claim 13, the term "real time" in line 2 is a relative term, which renders the claim indefinite. The term "real time" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner notes that the subject matter description in the specification amounts to the same claim language repeated.
As to claims 15, 18, they are objected for the same deficiency.
Claim 15 recites the limitation "the characteristic value" in line(s) 2. There is insufficient antecedent basis for this limitation in the claim. While there are “at least one future characteristic value" and "the future characteristic value" anteceding this limitation in claim 14, there is no "a characteristic value" anteceding this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 11-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lars Abrahamsson, (Abrahamsson hereinafter), Railway power supply models and methods for long-term investment analysis, taken in view of Korean Publication No. 20130129593, (SEOUL-METRO hereinafter) – see IDS dated 01/08/2019.
As to claim 11, Abrahamsson discloses a method for monitoring a power supply device of a traffic system (see "monitoring" in "how the moving trains interact with the railway power supply system", "algorithm method of the TPSS (Train Power System Simulator) simulates in detail how the moving trains interact with the railway power supply system for a specified traffic intensity, power system, and topography" in page 50, last paragraph to page 51, 1st paragraph), the method comprising: creating a computer-based model (see "new models of this thesis are developed… to be used in the Matlab & GAMS simulator package called TPSS (Train Power System Simulator)" in page 31, 1st paragraph) of the power supply device with predetermined parameters that are relevant to the power supply device (see "3.3.1 Flowchart… of the simulator algorithm… 1. The user gives inputs like timetables, braking plans, infrastructure data, train specifications, and other initial conditions to TPSS" in page 50)… determining at least one current characteristic quantity and simulating an operation (see "a complete model for railway electric power system operation simulations" in page 5, last paragraph to page 6, 1st paragraph) of the power supply device with the model and the characteristic quantity (see "characteristic quantity" as "train traffic timetable", "TPSS… is a computer program that simulates train movements and their interaction with the electric power supply system of the railway over time… Inputs to TPSS is the desired train traffic timetable including train types, the power system configuration, the desired time step length of the simulator, the track topography, and speed limits. The TPSS outputs are the state of the power system, i.e. the voltage levels and angles in all nodes; the amount of generated active and reactive power on the 16.7 Hz side of the converters; and the consumed active and reactive power of the locomotives; and the positions, velocities, and accelerations of every train; for every time step simulated" in page 4, 2nd paragraph). 
While Abrahamsson discloses monitoring a power supply device of a traffic system, Abrahamsson fails to disclose during an ongoing operation of the traffic system.
SEOUL-METRO discloses during an ongoing operation of the traffic system (see "peak power according to the train movement is predicted on a real time basis" in page 10, col. 2, 4th paragraph; "peak power energy forecasting value is produced based on the operating speed and sector information of the railway vehicle by the operation electricity" in page 12, col. 2, 4th paragraph).
Abrahamsson and SEOUL-METRO are analogous art because they are related to traffic systems.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use SEOUL-METRO with Abrahamsson, because 
As to claim 12, Abrahamsson discloses calculating at least one simulated characteristic value with the simulation (see "TPSS outputs are the state of the power system, i.e. the voltage levels and angles in all nodes; the amount of generated active and reactive power on the 16.7 Hz side of the converters; and the consumed active and reactive power of the locomotives; and the positions, velocities, and accelerations of every train; for every time step simulated" in page 4, 2nd paragraph) 
While Abrahamsson discloses calculating at least one simulated characteristic value with the simulation, Abrahamsson fails to disclose comparing the at least one simulated characteristic value with a characteristic value determined during the ongoing operation of the traffic system 
SEOUL-METRO discloses comparing the at least one simulated characteristic value with a characteristic value determined during the ongoing operation of the traffic system (see "operation power offset of the actually measured individual case railway vehicle is compared with the electric power energy consumption Baseline value in order to provide the echo driving information for the operation of the economic railway vehicle and the vehicle amount of energy consumption at the equal interval is compared" in page 10, next to last paragraph). 
As to claim 13, SEOUL-METRO discloses determining the characteristic value in real time (see "peak power according to the train movement is predicted on a real time basis" in page 10, col. 2, 4th paragraph). 
As to claim 14, Abrahamsson discloses precalculating at least one future characteristic value with the simulation and comparing the future characteristic value with at least one predetermined limit value (see "differences in simulation results between the maximal short-time tractive force and the maximal continuous tractive force discussed in Section 2.5.3 are studied and compared for the inter-converter station distances 40 km and 160 km. The simulation time step, ∆t, is set to 1 minute, and the speed limit is set to 150 km/h… results are presented in Table 3.4a and Table 3.4b where the running times and the energy consumptions can be compared for the different tractive-force curves and the different converter-station distances. In the tables, one can see that the trains travel somewhat faster with the maximal tractive force curve and consumes more energy" in page 77, Impacts of different tractive force curves, 1st & 2nd paragraphs). 
As to claim 15, SEOUL-METRO discloses determining the characteristic value in real time (see "peak power according to the train movement is predicted on a real time basis" in page 10, col. 2, 4th paragraph). 
As to claim 16, Abrahamsson discloses when the limit value is reached and/or exceeded, automatically outputting at least one warning message (see "when a train’s speed exceeds the restriction limit with more than 5 km/h, the driver is alerted by signals and a warning lamp" in page 56, 1st paragraph). 
As to claim 17, Abrahamsson discloses when the limit value is reached and/or exceeded, automatically introducing at least one measure (see 'When the speed limit is exceeded with more than 10 km/h the train enters "full braking mode", and at more than 15 km/h above the limit, it will use the emergency brakes' in page 56, 1st paragraph). 
As to claim 18, SEOUL-METRO discloses determining the at least one current characteristic quantity in real time (see "peak power according to the train movement is predicted on a real time basis" in page 10, col. 2, 4th paragraph).
As to claim 19, Abrahamsson discloses calculating specifications for a future operation of the traffic system with the simulation (see "timetables constructed are later used when simulating future railway traffic for determining exactly which investments should be made in the power system" in page 3, last paragraph to page 4, 1st paragraph). 
As to claim 20, Abrahamsson discloses… for monitoring a power supply device of a traffic system (see "monitoring" in "how the moving trains interact with the railway power supply system", "algorithm method of the TPSS (Train Power System Simulator) simulates in detail how the moving trains interact with the railway power supply system for a specified traffic intensity, power system, and topography" in page 50, last paragraph to page 51, 1st paragraph)… generate a computer-based model (see "new models of this thesis are developed… to be used in the Matlab & GAMS simulator package called TPSS (Train Power System Simulator)" in page 31, 1st paragraph) of the power supply device from predetermined parameters that are relevant to the power supply device (see "3.3.1 Flowchart… of the simulator algorithm… 1. The user gives inputs like timetables, braking plans, infrastructure data, train specifications, and other initial conditions to TPSS" in page 50)… determine at least one current characteristic quantity of the traffic system… simulate (see "a complete model for railway electric power system operation simulations" in page 5, last paragraph to page 6, 1st paragraph) the power supply device with the model and the at least one characteristic quantity (see "characteristic quantity" as "train traffic timetable", "TPSS… is a computer program that simulates train movements and their interaction with the electric power supply system of the railway over time… Inputs to TPSS is the desired train traffic timetable including train types, the power system configuration, the desired time step length of the simulator, the track topography, and speed limits. The TPSS outputs are the state of the power system, i.e. the voltage levels and angles in all nodes; the amount of generated active and reactive power on the 16.7 Hz side of the converters; and the consumed active and reactive  
While Abrahamsson discloses monitoring a power supply device of a traffic system, Abrahamsson fails to disclose a device , the device comprising: at least one modelling device configured to… at least one detection device configured to… during ongoing operation thereof; and at least one simulation device configured to…
SEOUL-METRO discloses a device (see "TCMS (train Control 0026# Monitoring System: universal train control system)" in page 6, col. 2, 4th paragraph)… the device comprising: at least one modelling device configured to (see "peak power monitoring apparatus (430) sets up the electric power energy consumption Baseline of the whole city railway system and the energy optimization model is utilized" in page 10, col. 2, 6th paragraph) at least one detection device configured to (see "operation electricity of the individual case railway vehicle (1) is monitored by the real-time by unit of the vehicle" in page 8, col. 2, 4th paragraph)… during ongoing operation thereof during an ongoing operation of the traffic system (see "peak power according to the train movement is predicted on a real time basis" in page 10, col. 2, 4th paragraph; "peak power energy forecasting value is produced based on the operating speed and sector information of the railway vehicle by the operation electricity" in page 12, col. 2, 4th paragraph); and at least one simulation device configured to (see "operation processing unit (130), and the memory unit (140) storing the operation electricity calculated through the operation processing unit (130). The voltage transformed through the A/D converting portion (120) and the operation processing unit (130) calculates the operation electricity by using the current value" in page 8, col. 2, 5th paragraph)…
As to claim 21, SEOUL-METRO discloses a traffic system, comprising a device according to claim 9 (see "traffic control means comprehensively monitors and controls the operation of train" in page 6, col. 2, 4th paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lars Abrahamsson, Optimal Railroad Power Supply System Operation and Design, discloses "investment planning models for railway power supply systems and to make these models resilient to uncertainties in e.g. future prices and traffic levels" (see page 6, 1st paragraph).
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/	5/4/21Primary Examiner, Art Unit 2127